By the Court.
The court below dismissed this cause on motion of defendants for want of prosecution, and on a further motion set aside the order of dismissal. An appeal is prosecuted from the last mentioned order. The ruling of the Superior Court was liberal, but we cannot see that it abused its discretion in vacating the order of dismissal. A motion to set aside an order of dismissal is addressed to the sound discretion of the Superior Court, and this court is disposed to sustain the ruling of the court below, unless there is a clear and manifest abuse of discretion. No such clear and manifest abuse exists here, and the order must be affirmed.
So ordered.